Citation Nr: 1624429	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, a September 2011 RO decision granted an increased 20 percent disability for lumbar strain, effective February 19, 2010; however, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a July 2013 Travel Board hearing, and a copy of the transcript has been associated with the claims file.  Thereafter, the Board issued a December 2014 decision which denied the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for lumbar strain.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in October 2015, the Court issued a Memorandum Decision which vacated the December 2014 Board denial of the Veteran's claim and remanded the matter for readjudication.  As discussed below, the Board finds that further development is necessary, and remand is required.  

To the extent that the October 2015 Memorandum Decision also directed the Board to consider whether the June 2012 VA examiner's diagnosis of right sciatic radiculopathy reasonably raised a claim of entitlement to a separate disability rating for radiculopathy as a neurologic abnormality secondary to the Veteran's service-connected lumbar strain, the Board notes that the September 2011 RO decision also granted a separate 10 percent disability rating for right lower extremity radiculopathy associated with the Veteran's service-connected lumbar strain, effective February 19, 2010.  Additionally, a subsequent January 2013 RO decision granted an increased 20 percent for right lower extremity radiculopathy, effective June 25, 2012.  Significantly, the Veteran has not pursued an appeal with respect to the disability ratings or effective dates assigned for his service-connected right lower extremity radiculopathy; therefore, it is not before the Board for consideration.  See 38 C.F.R. § 20.200-02 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim on appeal.  Specifically, the Veteran must be afforded a new VA examination which is adequate and consistent with an October 2015 Memorandum Decision by the Court which found that remand was warranted because the previous November 2010 and June 2012 VA examinations relied upon by the Board in its December 2014 decision did not properly address the degree of functional loss during flare-ups of the Veteran's lumbar spine disability.  

In particular, the Court noted that the November 2010 VA examination report reflects that the Veteran reported flare ups "with cold" and upon getting out of bed in the morning; however, the VA examiner failed to describe whether the Veteran experienced any functional loss during flare ups in sufficient detail.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (a VA medical examination that fails to take into account the factors listed in 38 C.F.R. §§ 4.40 and 4.45, including those experienced during flare ups, is inadequate for evaluation purposes); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Although the examiner noted that the Veteran reported "no specific additional activity restrictions" during the two hours of "severe pain" after getting out of bed, the examiner did not otherwise address the degree of functional loss during flare ups "with cold."  

The Court also pointed out that the June 2012 VA examination is similarly inadequate because, although the examiner noted that the Veteran experienced flare ups three times per month which required additional medication, the examiner failed to identify whether the Veteran experienced any additional loss of motion or functional loss during such flare ups.  See DeLuca, 8 Vet. App. at 206-07; see also Mitchell, 25 Vet. App. at 44.  The examiner affirmatively found functional loss or impairment on repetitive use, such as less movement that normal, pain on movement, and interference with sitting, standing, and walking, but neglected to provide the required level of detail when reporting the functional effects of the Veteran's flare ups.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, upon remand, the Veteran must be afforded an adequate VA examination which properly addresses the inadequacies of the prior November 2010 and June 2012 VA examination reports with respect to functional loss, as discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA lumbar spine examination to ascertain the current severity of his service-connected lumbar strain.  The entire claims file, including this remand, must be made available to the examiner, who must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.  

The examiner must specifically consider and address the inadequacies of the November 2010 and June 2012 VA examinations as discussed above, to include consideration of functional loss during the Veteran's reported flare ups due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca, supra.  

2.  Following the above development, review the claims file to ensure compliance with the above directive.  If the development is inadequate for any reason, take any corrective actions required and conduct any additional development warranted.  

3.  Then, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




